NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   20-50236

                Plaintiff-Appellee,             D.C. Nos.
                                                5:19-cr-00283-RGK-1
 v.                                             5:19-cr-00283-RGK

VINCENT JAMES SANCHEZ, AKA
Vincent Sanches, AKA Enrique Sanchez,           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                    Argued and Submitted November 17, 2021
                              Pasadena, California

Before: WARDLAW, PARKER,** and HURWITZ, Circuit Judges.

      Vincent Sanchez was convicted for being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1). In sentencing, the district court found that

Sanchez’s prior conviction for assault with a semi-automatic firearm under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
California Penal Code § 245(b) was a “crime of violence” under U.S.S.G.

§ 4B1.2(a)(1). Sanchez challenges that finding, but we affirm the sentence.

      1. We have long held that assaults under other subdivisions of California

Penal Code § 245 are categorically crimes of violence. See United States v. Heron-

Salinas, 566 F.3d 898, 899 (9th Cir. 2009) (involving assault with a firearm in

violation of California Penal Code § 245(a)(2)); United States v. Grajeda, 581 F.3d

1186, 1197 (9th Cir. 2009) (involving assault with a deadly weapon other than a

firearm in violation of California Penal Code § 245(a)(1)). Under those cases,

assault with a semi-automatic firearm in violation of § 245(b) is plainly also a crime

of violence. See People v. Martinez, 208 Cal. App. 4th 197, 199 (2012) (explaining

that the elements necessary for conviction under § 245(b) are the same as § 245(a)(2)

except that subsection (b) requires the weapon to be a “semiautomatic firearm,”

while (a)(2) includes any “firearm”).

      2. Sanchez argues, however, that the Supreme Court’s recent decision in

Borden v. United States, 141 S. Ct. 1817 (2021), abrogates our precedent. We

disagree. Borden held that a criminal offense is not a violent felony under the Armed

Career Criminal Act (“ACCA”)1 “if it requires only a mens rea of recklessness—a

less culpable mental state than purpose or knowledge.” Id. at 1821–22. The Borden


1
      The “violent felony” elements clause of the ACCA is identical to the elements
clause of the “crime of violence” Guidelines provision at issue here. Compare 18
U.S.C. § 924(e)(2)(B)(i), with U.S.S.G. § 4B1.2(a)(1).

                                          2
plurality explained that this requirement is rooted in the definition of the generic

federal crime provision that requires force be used “against” a person in a targeted

way that is “opposed to or directed at another.” Id. at 1827. Conviction for assault

under California law requires proof that a defendant’s conduct was targeted or

directed at the person of another with a mens rea greater than recklessness. See Cal.

Penal Code § 240 (“An assault is an unlawful attempt, coupled with a present ability,

to commit a violent injury on the person of another.”); People v. Williams, 26 Cal.

4th 779, 790 (2001) (requiring “an intentional act and actual knowledge of those

facts sufficient to establish that the act by its nature will probably and directly result

in the application of physical force against another”). Borden does not require more.

See Amaya v. Garland, 15 F.4th 976, 983 (9th Cir. 2021) (quoting Borden, 141 S.

Ct. at 1826) (noting that, under Borden, the ACCA definition of a violent felony

“covers purposeful and knowing acts,” and rejecting the argument that a crime of

violence requires proof of specific intent).

      AFFIRMED.




                                            3